 



Exhibit 10.40

THIRD AMENDMENT
TO
SENIOR CONVERTIBLE LOAN AND SECURITY AGREEMENT

     THIS THIRD AMENDMENT TO SENIOR CONVERTIBLE LOAN AND SECURITY AGREEMENT is
made and entered into as of November 19, 2003, by and between I-Link
Incorporated, a Florida corporation (the “Borrower”) and Counsel Corporation, an
Ontario corporation (“Counsel Corp”), and Counsel Capital Corporation, an
Ontario corporation (“Counsel Capital”), (collectively hereinafter referred to
as the “Parties”).

     WHEREAS, Counsel Communications, LLC, a Delaware limited liability company
(“CCOM”) having assigned ninety percent (90%) of its right title and interests
in the Loan Agreement (as hereinafter defined) subject to the Amended Debt
Restructuring Agreement (as hereinafter defined) on October 31, 2001, to Counsel
Corp and ten percent (10%) of its right, title and interests to Counsel Capital
(hereinafter Counsel Corp and Counsel Capital collectively referred to as the
“Lender"); and

     WHEREAS, the Borrower and the Lender are Parties to a Senior Convertible
Loan and Security Agreement, dated March 1, 2001 as amended by the First and
Second Amendments to Senior Convertible Loan and Security Agreement, dated May
8, 2001 and March 1, 2003 (collectively the “Loan Agreement”) and subject of the
Amended and Restated Debt Restructuring Agreement dated October 15, 2002 between
Borrower, Counsel Corporation (US), a Delaware corporation, and CCOM (the
“Amended Debt Restructuring Agreement”); and

     WHEREAS, the Parties, inter alia, desire to amend the Loan Agreement
effective as of July 1, 2003 (the “Effective Date”) as provided herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties agree as follows:

     1.     Extension of Maturity Date. Effective as of the Effective Date,
Section 4 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:



    “Section 4. Term. This Agreement shall be effective from the date hereof and
shall terminate on June 30, 2005, unless terminated earlier pursuant to the
default provisions of this Agreement (the “Maturity Date”). Principal and
interest shall be due and payable on the Maturity Date.”

     2.     Modification of Periodic Finance Charges. Effective as of the
Effective Date, Section 2 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:



    “Section 2. Periodic Finance Charges. All principal and interest then
outstanding shall bear interest as a rate of 9.0% per annum (based on a 360 day
year), compounded quarterly and shall result in a corresponding increase in the
principal amount of the Note. All past due principal and accrued interest on
this Note shall bear interest from the Maturity Date (whether at scheduled
maturity, upon acceleration of maturity following a Default (as defined below)
or otherwise) until paid at the lesser of (i) the rate of 18% per annum or
(ii) the highest rate for which Borrower may legally contract under applicable



--------------------------------------------------------------------------------



 





     law.All payments hereunder shall be payable in lawful money of the United
States of America which shall be legal tender for public and private debts at
the time of payments.”

     3.     Modification of Default. Effective as of the Effective Date,
Section 19 of the Loan Agreement is amended and restated in its entirety to read
as follows:

     “Section 19. Events of Default. When any of the following events or
conditions (each an “Event of Default”) occurs, Payee may give written notice of
Event of Default to Maker and Maker shall have thirty (30) days after receipt of
such written notice within which to cure such Event of Default. If the Event of
Default is not cured within the thirty (30) days, then the Lender may, at its
option, elect to declare Borrower to be in default (a “Default”):

     (a)  The Borrower shall fail to pay any of the Secured Obligations pursuant
to terms of this Agreement;

     (b)  The Borrower fails to comply with any term, obligation, covenant, or
condition contained in this Agreement;

     (c)  Any warranty or representation made to the Lender by the Borrower
under this Agreement or the Ancillary Documents proves to have been false when
made or furnished;

     (d)  If the Borrower voluntarily files a petition under the federal
Bankruptcy Act, as such Act may from time to time be amended, or under any
similar or successor federal statute relating to bankruptcy, insolvency,
arrangements or reorganizations, or under any state bankruptcy or insolvency
act, or files an answer in an involuntary proceeding admitting insolvency or
inability to pay debts, or if the Borrower is adjudged a bankrupt, or if a
trustee or receiver is appointed for the Borrower’s property, or if the
Collateral becomes subject to the jurisdiction of a federal bankruptcy court or
similar state court, or if the Borrower makes an assignment for the benefit of
its creditors, or if there is an attachment, receivership, execution or other
judicial seizer, then the Lender may, at the Lender’s option, declare all of the
sums secured by this Agreement to be immediately due and payable without prior
notice to the Borrower, and the Lender may invoke any remedies permitted by this
Agreement. Any attorneys’ fees and other expenses incurred by the Lender in
connection with the Borrower’s bankruptcy or any of the other events described
in this Section shall be additional indebtedness of the Borrower secured by this
Agreement.

     (e)  There exists a material breach by the Borrower under (or a termination
by any party of) a material contract of the Borrower with the exception of that
certain Cooperation and Framework Agreement with Red Cube International AG (for
purposes of this Section 19(e) a material contract shall mean any contract
resulting in revenues or in excess of $10,000 per annum);

     (f)  Borrower is in default under any funded indebtedness, including but
not limited to indebtedness evidenced by notes or capital leases, of Borrower
other than the amounts loaned pursuant to this Agreement;

     (g)  If Borrower breaches any material terms contained in any of the
Ancillary Documents, including, but not limited to, Borrower’s obligation to
perform any of its covenants respecting board representation and corporate
governance;

     (h)  If Borrower’s business undergoes a material adverse change in Lender’s
reasonable opinion;

     (i)  Any levy, seizure, attachment, lien, or encumbrance of or on the
collateral which is not discharged by the Borrower within 10 days or, any sale,
transfer, or disposition of any interest in the Collateral, other than in the
ordinary course of business, without the written consent of the Lender; or

     (j)  If at the end of any month (beginning with the calculation at the end
of April 2001), Cumulative Negative Cash Flow (as defined herein) exceeds 120%
of the forecasted

2



--------------------------------------------------------------------------------



 



amount for such month, as revised from time to time to reflect events outside of
the ordinary course of business. For purposes of this Agreement, Cumulative
Negative Cash Flow means the cumulative negative cash flow for such month as set
forth in the base financial model made available to Lender (such model to be
amended from time to time hereafter upon mutual agreement of Borrower and
Lender).

     Any written notification from Lender to Borrower hereunder shall be deemed
to be written notification of an Event of Default, or Default, or rescission of
Acceleration (as provided below), respectively, only if such notification,
communication or other election shall (a) be clearly and distinctly identified
as such a Notice of Event of Default, Notice of Default, or Notice of Rescission
of Acceleration, respectively, and (b) be given by certified mail, return
receipt requested or overnight delivery requiring acknowledgement of receipt,
and any communication between the parties not so designated and delivered shall
not be construed or deemed to be notice under this Section 19.”

     4.     Acceleration. Section 20 of the Loan Agreement is amended and
restated in its entirety to read as follows:



    “Section 20. Acceleration. At the option of the Lender, upon a Default, all
sums due hereunder shall become immediately due and payable. Lender, by notice
thereof (a “Notice of Rescission of Acceleration”) to the Borrower, may rescind
an acceleration and its consequences if all existing Events of Default have been
cured or waived in writing.”

     5.     Rights of Secured Parties. References in Section 21 of the Loan
Agreement to “Event of Default” are hereby modified to read “Default.”

     6.     Effect on Loan Agreement and Loan Note. This Third Amendment is not
intended, nor shall it be construed, as a modification or termination of the
Amended Debt Restructuring Agreement. Except as expressly provided herein, the
Loan Agreement and the Loan Note annexed thereto are hereby ratified and
confirmed and remain in full force and effect in accordance with their
respective terms. Lender and CCOM confirm that no Default under the Loan
Agreement or Loan Note has occurred from October 15, 2002 to the date hereof and
in the interest of specificity and clarity, Lender and CCOM agree with Borrower
that they and each of them waive forever any prior Event of Default which may
have occurred during such period.

[See attached signature page]

3



--------------------------------------------------------------------------------



 



Signature page
to
Third Amendment to Senior Convertible Loan and Security Agreement
dated as of November 19, 2003

     IN WITNESS WHEREOF, the Borrower and the Lender have executed this Third
Amendment as the date first set forth above.

              I-LINK INCORPORATED               By:            

--------------------------------------------------------------------------------

        Name:         Title:               COUNSEL CORPORATION               By:
           

--------------------------------------------------------------------------------

        Name:         Title:               COUNSEL CAPITAL CORPORATION          
    By:            

--------------------------------------------------------------------------------

        Name:         Title:

4